Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.

2.  Claims 1-2 and 4-25 are pending. Applicant’s amendment filed 2/15/2022 is acknowledged.

3.  Claims 8-15 and 18-23 (non-elected inventions) stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

4.  Claims 1-2, 4-7, 16-17 and 24-25 are accordingly under consideration in the instant application. 

5.  The prior ODP rejection over US Patent Application No. 16/223,463 is withdrawn because the ‘463 was abandoned on 6/7/2022.


Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) In claims 16-17, it is not clear as to how a claim that is directed to an “Fc fusion protein” can have impurities. An “Fc fusion protein” is a single molecule. It is suggested to amend the claim to recite a “protein drug product” as in claim 1 or to amend the claim to recite an “Fc fusion protein composition”. 

(b) In claim 17, it is not clear how a composition have both 0.5% and also have 30% of drug impurities at the same time. It is suggested to amend the claim to recite “between 0.05% and 30.0% (w/w) “ as in claim 1. 

Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (US 2016/0347833). 

Jensen teaches methods of purifying monomeric antibodies, which is considered the “Fc fusion protein” using hydrophobic interaction chromatography (HIC) to reduce an antibody pre-monomer impurity comprising two heavy chains (HC) and three light chains (LC), which is considered equivalent to applicant’s claimed “intermediate high molecular weight protein drug impurities” which are selected from a “monomer with extra H2L3 light chains” (¶5, 8, 24-25). Jensen teaches that the antibody products included at most 1% of the pre-monomer (¶25). 

Note that with respect to the method of producing the Fc fusion protein, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the Fc fusion protein is the same product claimed by applicant, and the method of production has no bearing upon patentability.

The reference teachings anticipate the claimed invention.

10. Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motchnik et al. (mAbs, 2013). 

Motchnik teaches mAb-A sample, which is the “Fc fusion protein” which was shown not have detectable 2H3L and 2H4L bands (“intermediate high molecular weight protein drug impurities” selected from “monomer with extra H2L3 light chains” and “ii) monomer with extra H2L4 chains”, demonstrating the removal of Peak 1 species upon fraction collection. 

Note that with respect to the method of producing the Fc fusion protein, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the Fc fusion protein is the same product claimed by applicant, and the method of production has no bearing upon patentability.

The reference teachings anticipate the claimed invention.

11. Claims 1, 4-7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollacott et al. (mAbs, 5(6), 2013, IDS Ref of 7/11/2019). 

Wollacott teaches a purification of a mAb for removal of a shoulder species which is the monomer plus an extra light chain, which is considered the “intermediate high molecular weight protein drug impurities”, to 1.18% (p. 927, last 2 lines), about 0.5% (p. 928, right hand column, 6 lines up from the bottom) and less than 0.1% (p. 929, right hand column, line 6, all of which percentages meet applicant’s claimed range of between 0.0-30%. 

The percentage is considered to be (w/w) because Wollacott teaches that the shoulder % light chain is calculated based on the MWT L chain/MWT Mab-x (see formula on p. 933, top right hand column). 

The mAb is also considered to include “an excipient” because Wollacott teaches that the m Ab was characterized by non-reduced SDS-PAGE on a non-reducing SDS-PAGE gel and also be SE-HPLC using a mobile phase of PBS, all of which are considered consistent with the term “excipient” (p. 926, 2nd to last ¶p; p. 932 right hand column 1st ¶).

Note that with respect to claim 16, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the Fc fusion protein is the same product claimed by applicant, and the method of production has no bearing upon patentability.

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.  Claims 1, 4-7, and 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2016/0347833) and Motchnik et al. (mAbs, 2013), in view of Wollacott et al. (mAbs, 5(6), 2013, IDS Ref of 7/11/2019). 

The prior art teachings of Jensen and Motchnik  are discussed supra.

Jensen further teaches that the unwanted pre-monomers are removed from an aqueous recombinant antibody solution, the “aqueous” being considered as consistent with the currently claimed “an excipient”. (¶24)

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the percentage intermediate high molecular weight protein drug impurities carries the unit “(“w/w”).

Wollacott teaches a purification of a mAb for removal of a shoulder species which is the monomer plus an extra light chain, which is considered the “intermediate high molecular weight protein drug impurities”, to 1.18% (p. 927, last 2 lines), about 0.5% (p. 928, right hand column, 6 lines up from the bottom) and less than 0.1% (p. 929, right hand column, line 6, all of which percentages meet applicant’s claimed range of between 0.0-30%. 

The percentage is considered to be (w/w) because Wollacott teaches that the shoulder % light chain is calculated based on the MWT L chain/MWT Mab-x (see formula on p. 933, top right hand column). 

The mAb is also considered to include “an excipient” because Wollacott teaches that the m Ab was characterized by non-reduced SDS-PAGE on a non-reducing SDS-PAGE gel and also be SE-HPLC using a mobile phase of PBS, all of which are considered consistent with the term “excipient” (p. 926, 2nd to last ¶p; p. 932 right hand column 1st ¶).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  

In the instant case, both Jensen and Motchnik teach antibody compositions, which are the Fc fusion protein and an excipient, which include the currently claimed percentages of “intermediate high molecular weight protein drug impurities” selected from H2L3 and H2L4 chains.  While the references do not specifically recite that the percentage is based on w/w, Wollacott also teaches that it was known to remove these type of extra light chain species from mAb preparations with less than 0.1% w/w. Those of skill in the art would look to references such as Wollacott for expressing the percentages taught by the primary references as “w/w” and to have considered the precise unit used to be one of optimization well within the skill of the ordinary artisan. There would also be a reasonable expectation of success in achieving such percentage of intermediate high molecular weight impurities in the final composition of the Fc fusion proteins given the teachings of the references that purification procedures were known in the art to remove said intermediate high molecular weight impurities.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  Claims 1-2, 4-7, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2016/0347833) and Motchnik et al. (mAbs, 2013), in view of Wollacott et al. (mAbs, 5(6), 2013, IDS Ref of 7/11/2019), as applied to claims 1, 4-7 and 16-17 above, and further in view of Roopenian et al. (US 2010/0209424, of record) and Kerwin et al. (US 201/0298801, of record). 

The prior art teachings of Jensen, Motchnik and Wollocatt are discussed supra.

The teachings differ in the recitation that the Fc fusion protein is a TRAP protein (claim 2 and 24) which is aflibercept (claim 25). 

Roopenian teaches Fc fusion proteins such as fusion of IL-1 to the Fc fragment (IL_1 trap) and VEGF to the Fc fragment (VEGF trap). (¶90). Roopenian teaches that the fusion polypeptides are useful in a variety of applications including research and therapeutic applications (¶90). 

Kerwin teaches VEGF-specific alfibercept fusion protein produced using industry standard recombinant expression technology and purification processes (¶s178, 219). 

It would have been obvious to one of ordinary skill in the art at the time effective filing date of the claimed invention to substitute one of the Fc fusion protein purification processes to eliminate/reduce intermediate weight impurity content from the Fc Fusion protein composition as taught by Jensen and Motchnik for a VEGF TRAP fusion protein such as Aflbercept.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because commercial grade VERGF TRAP proteins such as aflibercept were known in the art and one of ordinary skill of the art would be highly motivated to eliminate/reduce intermediate weight impurities given their use for therapeutic purposes, and there would be a reasonable expectation of success in so doing given the teachings of Jensen, Motchnik and Wollocatt that purification techniques were known in the art to reduce intermediate weight impurities. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Double Patenting
15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16. Claims 1-2, 4-7, 16-17, and 24-25 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-19 of copending US Patent Application No. 17/677,499, in view Jensen et al. (US 2016/0347833), Motchnik et al. (mAbs, 2013), Wollacott et al. (mAbs, 5(6), 2013, IDS Ref of 7/11/2019) Roopenian et al. (US 2010/0209424, of record) and Kerwin et al. (US 201/0298801, of record).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application claim a protein drug product having the recited “0.05% and 30.0% (w/w) of impurities.
While the ‘499 application claims that the impurities are “low molecular weight protein drug impurities” whereas the current application claims that the impurities are “intermediate high molecular weight protein drug impurities”, this difference would have been obvious to one of ordinary skill in the art at the time the application was filed as discussed supra with respect to Jensen, Motchnik and Wollacott. Other differences such as that the Fc fusion protein is a “TRAP protein” would also have been obvious as discussed supra in view of Roopernian and Kerwin. 
17.  No claim is allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 9, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644